Citation Nr: 0709740	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
both knees and of the lumbar spine, currently evaluated as 10 
percent disabling for the right knee and 10 percent disabling 
for the left knee.

2.  Entitlement to service connection for status post 
fracture of right hip.

3.  Entitlement to service connection for shell fragment 
wounds of the left shoulder and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952 and from June 1954 to September 1970.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for status post hip 
fracture, right hip and for residuals of shell fragment 
wounds, left shoulder and legs, and denied an evaluation in 
excess of ten percent for arthritis, bilateral knees and 
lumbosacral spine.  The veteran disagreed with those 
determinations in January 2003, and, after having RO issued a 
statement of a case (SOC) in late May 2004, the veteran's 
substantive appeal was received in late July 2004.

The veteran submitted several other claims during the 
pendency of this appeal.  The claims file before the Board 
does not reflect that a substantive appeal has been perfected 
as to any issue other than the issues listed on the title 
page of this decision.  The Board notes that the veteran's 
representative argued, in a February 2007 informal hearing 
presentation, that the veteran is entitled to an evaluation 
in excess of 70 percent for post-traumatic stress disorder 
(PTSD).  The RO did not certify that issue for appeal to the 
Board.  This issue was addressed in a July 2005 SOC, and the 
claims files before the Board do not reflect that the veteran 
or his representative submitted any correspondence within the 
60 days following that SOC which might be interpreted as a 
substantive appeal.  The veteran was not advised that this 
claim was on appeal, and the claims file does not reflect any 
argument by the veteran that this issue is on appeal, except, 
as noted, in the February 2007 informal presentation.  The 
Board concludes that, although the veteran's representative 
has discussed the evaluation assigned for PTSD in a February 
2007 informal presentation, no issue regarding the 
appropriate evaluation of the veteran's PTSD is before the 
Board for appellate review at this time.  The Board further 
concludes that no letter advising the veteran that the issue 
is not before the Board is required, since there is no 
evidence that the veteran contends or has been advised this 
issue is before the Board for appellate review.

The veteran's appeal has been advanced on the docket based on 
the veteran's age.  38 C.F.R. § 20.900(c) (2006).

The claim for service connection for status post fracture of 
the right hip and the claim for service connection for shell 
fragment wounds of the left leg are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The clinical evidence establishes that the veteran has 
current findings of arthritis of the lumbar spine, although 
the veteran retains forward flexion of the lumbosacral spine 
to 60 degrees and total range of motion of nearly 200 
degrees.

2.  A scar on the left shoulder, although barely visible, is 
a finding which may be considered a disability for purposes 
of granting service connection for a shell fragment wound, 
left shoulder.  

3.  A scar on the right thigh is a finding which may be 
considered a disability for purposes of granting service 
connection for a shell fragment wound, left shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable, 10 percent 
evaluation for arthritis, lumbosacral spine, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.14, 4.118, Diagnostic Codes 7800-7806 
(2006).

2.  The criteria for service connection for a shell fragment 
wound, left shoulder, are met.  38 U.S.C.A. §§ 1110, 1111, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2006).

3.  The criteria for service connection for a shell fragment 
wound, right thigh, are met.  38 U.S.C.A. §§ 1110, 1111, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for shell fragments wounds of the left shoulder 
and right leg.  By a statement admitted in January 2003, the 
veteran specified and that he was seeking a 10 percent 
evaluation for his service-connected arthritis of the back, a 
10 percent evaluation for his service-connected right knee 
arthritis, and a 10 percent evaluation for his service-
connected left knee arthritis, and a 10 percent evaluation 
for his arthritis of the lumboscral spine.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The 10 percent evaluation assigned for right knee disability 
and the 10 percent evaluation assigned for left knee 
disability represent a full grant of the benfits sought by 
the veteran for arthritis, when considered with the 10 
percent evaluation for arthritis of the lumbosacral spine 
granted in this decision, and there is no evidence of any 
sign or symptoms of right or left knee arthritis or arthritis 
of the lumbar back which would warrant an evaluation in 
excess of 10 percent for arthritis of either knee.  
Similarly, the grant of service connection for a shell 
fragment wound, left shoulder, and for a shell fragment 
wound, right thigh, represent a complete grant of the claims 
for service connection addressed in this decision.

As each of the claims addressed in this decision have been 
decided in the veteran's favor, no further discussion of the 
VCAA is required.  

A.  Claims for service connection, applicable law and 
regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic, including arthritis, may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Claims for service connection for shell fragment wounds, left 
shoulder, right leg

During examination conducted in October 2002, the veteran 
reported that he suffered a shrapnel injury to the left 
shoulder in 1950.  He reported that, when he removed his 
equipment, there was a small piece of shrapnel in his skin 
and he pulled it out.  He reported having very little 
discomfort with this shoulder since that time.  The examiner 
noted that there was a scar which was apparently barely 
visible.   The examiner concluded that the veteran had an old 
shrapnel injury of the left shoulder without residual.  
Examination of the right thigh revealed a scar consistent 
with the veteran's description of a shell fragment wound as 
well.  The examiner concluded that the veteran had no 
residuals as a result of either injury.

The RO noted, in the May 2004 SOC, that, although the 
veteran's service medical records did not disclose treatment 
of a left shoulder or right thigh injury, the veteran's 
statements as to these injuries were accepted as credible.  
Since no residuals were shown for those injuries, the RO 
concluded that the criteria for service connection were not 
met since there was no "chronic disability" for VA 
purposes.  

It is well-settled that service connection may not be granted 
in the absence of "disability."  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Further, the Court has 
clearly stated that symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A diagnosis of "scar," in the context of this case, meets 
the criteria for a medical diagnosis of a current 
"disability" even if the diagnosed scar is noncompensable 
when evaluated under the applicable diagnostic code and 
criteria.  The Board concludes that the criteria for service 
connection for a shell fragment would, left shoulder, and for 
a shell fragment wound, right thigh, have been met.

B.  Laws and Regulations for Increased Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Although the regulations require that, 
in evaluating a given disability, that disability be viewed 
in relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Claim for increased evaluation for arthritis of the knees and 
back

Historically, following the veteran's service discharge in 
September 1970, he was granted service connection for 
arthritis, both knees and lumbosacral spine, effective the 
day following his service discharge.  This award of service 
connection was based on radiologic evidence obtained in 
conjunction with an April 1971VA examination, which revealed 
osteoarthritis of the knees and lumbosacral spine.  The 
service-connected arthritis was evaluated as 10 percent 
disabling under Diagnostic Code 5003.  

By a statement submitted in January 2003, that veteran 
contended that he should receive a 10 percent evaluation for 
each knee and a 10 percent evaluation for his service-
connected arthritis of the back under a separate diagnostic 
code.  Since a 10 percent evaluation has been assigned for 
the disability of each knee, effective as of July 23, 2002, 
the date of the claim for an increased evaluation for 
service-connected arthritis, the Board concludes that the 
portion of the issue remaining on appeal is the claim that a 
10 percent evaluation is warranted for arthritis of the back.  

On VA examination conducted in August 2002, the veteran did 
not complain of back pain, and the examiner did not assess 
the veteran's back.  On VA examination conducted in March 
2003, radiologic examination off the lumbar spine revealed 
early osteoporosis.  The examiner described the veteran's 
lumbar spine as normal, with range of motion to 60 degrees of 
extension, 25 degrees of side bending, and rotation to 30 
degrees.  The veteran's range of motion of the lumbosacral 
spine was painless except for discomfort with extremes of 
hyperextension.

Because the radiologic examination conducted in conjunction 
with the 2003 VA examination was interpreted as disclosing 
osteoporosis rather than arthritis, the evaluation for 
arthritis was not increased to provide a compensable portion 
for arthritis of the spine.  However, radiologic examination 
conducted in September 2004 disclosed anterior osteophytes in 
each of the lumbar vertebral bodies.  A diagnosis of the 
lumbar spondylosis was assigned.

On VA examination conducted in January 2005, the veteran's 
range of motion of the lumbar spine was to 60 degrees of 
extension, but the examiner noted that the limitation of 
extension was due to poor balance, not to pain on use of the 
back.  The veteran had normal extension to 30 degrees, 45 
degrees of side bending, and rotation to 45 degrees.  
Straight leg raising was negative, that is, without pain 
bilaterally and the veteran had normal reflexes with no 
sensory deficit.  On radiologic examination, old compression 
fractures were present, and L1 and L2 vertebral bodies showed 
degenerative changes, and there were osteophytes from L3 
through S1.

The findings of anterior osteophytes, lumbar spondylosis, and 
degenerative changes of some vertebrae in the lumbar spine 
may be interpreted as manifestations of the service-connected 
arthritis of the lumbar spine.  As the veteran retains 60 
degrees of forward flexion and nearly 200 degrees of total 
motion of the lumbosacral spine, and there is no evidence of 
neurologic symptoms of arthritis which may be separately 
evaluated, a 10 percent evaluation for the veteran's 
lumbosacral spine arthritis under 38 C.F.R. § 4.71a, DC 5003, 
is warranted.  

The 10 percent evaluation assigned for right knee disability 
and the 10 percent evaluation assigned for left knee 
disability represent a full grant of the benfits sought by 
the veteran for arthritis, when considered with the 10 
percent evaluation for arthritis of the lumbosacral spine 
granted in this decision.  

The Board has considered whether an evaluation in excess of 
10 percent should be awarded for any of the three joints 
addressed in the grant of service connection for arthritis.  
There is no evidence of any sign or symptoms of right or left 
knee arthritis or arthritis of the lumbar back which would 
warrant an evaluation in excess of 10 percent for arthritis 
of either knee.  The record does not disclose that the 
veteran's arthritis presents an unusual disability picture 
which would warrant an evaluation in excess of the schedular 
criteria.  The Board notes that the veteran does have 
compression fractures in the back, but service connection is 
not in effect for compression fractures, and there is no 
pending claim for service connection for that disorder.  That 
finding does not, therefore, warrant an increased evaluation 
in excess of 10 percent for arthritis of the lumbosacral 
spine.  

Given that the veteran has been granted the complete benefit 
requested, a 10 percent evaluation for each of the joints for 
which service connection for arthritis was granted, no 
further analysis of the evidence is required.  The 
preponderance of the evidence is, however, against an 
evaluation in excess of 10 percent for left knee disability, 
for right knee disability, or for lumbosacral back 
disability.  




ORDER

The appeal for service connection for a shell fragment wound, 
left shoulder, is granted.

The appeal for service connection for a shell fragment wound, 
right thigh, is granted.

The appeal for an increased (compensable), 10 percent 
evaluation for arthritis, lumbosacral spine, is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation.


REMAND

At the time of VA examination conducted in March 2001, and in 
a statement received from he veteran in July 2002, the 
veteran reported that he had sustained a shrapnel injury to 
the posterior portion of each of his legs above the knees in 
combat in Korea.  At an October 2002 VA examination, the 
veteran apparently reported only a right thigh shrapnel 
wound, and no examination of the left thigh was conducted.   
However, in a January 2003 statement, the veteran again 
contended that he was entitled to service connection for 
shell fragment wounds of the legs.  The clinical evidence 
does not reflect that the veteran's left leg has been 
evaluated to determine if any scarring consistent with shell 
fragment wounds are present.  

The veteran contended, in a statement submitted in July 2002, 
that he sustained a fracture of the right hip because he fell 
when he is knees "gave out" as a result of his service-
connected knee disabilities.  In a January 2003 statement, 
the veteran contended that he would not have sustained a 
fracture of the right hip when he fell if not for his 
weakened knees and back as a result of the service-connected 
disabilities.  Since the veteran submitted that contention, 
he has also been granted service connection for a cold injury 
to the feet, and the medical evidence suggests that the cold 
injuries affect the veteran's locomotion or balance.  Further 
development of the medical evidence as to the veteran's 
contentions is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all 
current VA clinical records since June 
2005, the veteran's most recent VA 
examination.  

Obtain the veteran's complete original 
outpatient VA treatment file, and review 
that file against the veteran's claims 
file to assure that each and every 
clinical record reflecting treatment of 
difficulty with ambulation or balance or 
reflecting evaluation of the left leg, 
beginning from July 2002, when the claims 
underlying the appeal at issue were 
submitted.

3.  The veteran should be afforded the 
opportunity to submit or identify any 
non-VA records, including records of 
treatment for difficulty with ambulation 
or balance or identification of scars or 
muscle injury of the left leg.  The 
veteran should be advised to submit in 
writing any clinical opinions as to the 
etiology or onset of impairment of 
ambulation.  Obtain identified private 
clinical records.  

4.  The veteran should be afforded VA 
examinations, to include orthopedic and 
neurological examinations as necessary to 
address his contention that his service-
connected disabilities, including 
arthritis of the knees and back and cold 
injuries impaired his ambulation and 
balance, causing him to fall and fracture 
his right hip.  The examiner(s) should be 
provided with a copy of this Remand, the 
claims file, and the veteran's current VA 
clinical records.  After examining the 
veteran and reviewing the relevant 
service medical records and post-service 
clinical records, and conducting any 
necessary diagnostic examinations, the 
examiner(s) should answer the following 
question:  Is it at least as likely as 
not (a 50 percent or greater likelihood), 
or is it less than likely, that a fall by 
his automobile in his driveway in 
December 2001 was secondary to or due to 
the veteran's service-connected 
disabilities?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  The veteran should be afforded VA 
examination of the muscles and skin, to 
include examination to determine if 
scarring is present, of the left leg as 
necessary to address a contention that 
his sustained a shell fragment wound to 
that leg.  The examiner should be 
provided with a copy of this Remand, the 
claims file, and the veteran's current VA 
clinical records.  Color photographs of 
the area of the left leg that the veteran 
contends was affected by the shell 
fragment wound should be taken.  

6.  After completion of the above and any 
additional development deemed necessary, 
the claims on appeal should be 
readjudicated.  If any claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


